                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

                                       Clerk’s Minutes
                            Before the Honorable James A. Parker

Case No. 20-cr-1210                         Date: January 19, 2021

Title: United States v. Justice

Courtroom Clerk: M. McGinley         Court Reporter: Carmela McAlister

Court in Session: 1:33 pm            Court in Recess: 2:31 pm      Total Time: 58 min.

Type of Proceeding: Pretrial Conference

ATTORNEYS PRESENT FOR PLAINTIFF(S):         ATTORNEYS PRESENT FOR DEFENDANT(S):
  Jon Stanford & Nicholas Mote                         Joe Romero

PROCEEDINGS:

1:33 pm               Court is in session. Counsel enter their appearances. Defendant is present
                      via Zoom.
1:34 pm               The Court questions counsel on proposed trial witnesses.
1:42 pm               The Court ORDERS counsel to submit a trial witness list not later than
                      February 1, 2021.
1:43 pm               The Court ORDERS counsel to submit by February 1, 2021 (1) a stipulated
                      exhibit list and (2) objections, if any, including what Federal Rule of
                      Evidence applies.
1:46 pm               The Court questions counsel on the UNITED STATES’ NOTICE AND
                      MOTION TO ADMIT INTRINSIC EVIDENCE AND EVIDENCE
                      PURSUANT TO FEDERAL RULE OF EVIDENCE 404(b) (Doc. 52). The
                      Court ORDERS counsel to submit a proposed limiting jury instruction not
                      later than February 1, 2021.
1:51 pm               The Court questions counsel on DEFENDANT JUSTICE’S MOTION FOR
                      INFORMATION PURSUANT TO GIGLIO v. UNITED STATES (Doc. 69).


                                               1
2:09 pm   The Court ORDERS Mr. Romero to submit a proposed order granting Doc.
          69 not later than February 1, 2021. The Court also ORDERS counsel to
          submit guidance with respect to in-camera review of the Command Directed
          Investigation Report.
2:11 pm   Mr. Romero asks about a hearing on UNITED STATES’ NOTICE AND
          MOTION TO ADMIT INTRINSIC EVIDENCE AND EVIDENCE
          PURSUANT TO FEDERAL RULE OF EVIDENCE 404(b) (Doc. 52). The
          Government believes that a hearing is unnecessary.
2:15 pm   The Court takes a short recess.
2:25 pm   Court is in session. The Court RESETS the trial for March 15, 2021.
2:31 pm   The Court is in recess.




                                    2
